                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:18-cv-198-GCM

JAMES A. WILSON,              )
                              )
                  Plaintiff,  )
                              )
vs.                           )
                              )
BRETT SIMMONS, et al.,        )                       ORDER
                              )
                  Defendants. )
______________________________)

       THIS MATTER is before the Court on pro se Plaintiff’s Motion for Appointment of

Counsel, (Doc. No. 67), and “Motion to Subpoena (3) Witnesses for their Testimony,” (Doc. No.

68). Also pending is a Motion In Limine filed by Defendants, (Doc. No. 64).

       The incarcerated Plaintiff, who is proceeding in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983 with regards to the alleged use of excessive force at the Lanesboro

Correctional Institution. The case was scheduled for a jury trial on March 8, 2021, but that date

was continued and the case has now been reassigned. See (Doc. No. 66).

       Defendants filed a Motion In Limine ahead of the March 8, 2021 trial date. (Doc. No.

64). The Motion is now moot as the trial has been continued. Therefore, it will be denied

without prejudice.

       In his Motion to Appoint Counsel, the Plaintiff argues that he is unable to afford counsel

and has been unable to locate counsel on his own; his imprisonment will greatly limit his ability

to litigate this case which involves complex issues that will require significant research and

investigation; Plaintiff has no access to a law library and limited knowledge of the law; and the

trial will likely involve conflicting testimony which counsel would be better able to present.



                                                 1
        There is no absolute right to the appointment of counsel in civil actions such as this one.

Therefore, a plaintiff must present “exceptional circumstances” in order to require the Court to

seek the assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v.

Simmons, 814 F.2d 962, 966 (4th Cir. 1987). The Plaintiff has failed to demonstrate the

existence of extraordinary circumstances that would warrant the appointment of counsel, and

therefore, this request is denied.

        In his Motion to subpoena witnesses, the Plaintiff cites Rule 16(e) of the Federal Rules of

Civil Procedure and seeks, “for their testimony:” Doctor Blakely, a surgeon at UNC Chapel Hill;

Erika D. Whitted, a registered nurse at Central Prison Hospital; and Anthony Corbett, an inmate

who allegedly witnessed the excessive force incident.1

        Although the Plaintiff cites Fed. R. Civ. P. 16, it appears that the Plaintiff is seeking to

subpoena witnesses for trial pursuant to Fed. R. Civ. P. 45. As the Plaintiff was previously

informed in the February 22, 2021 Order denying the Plaintiff’s prior request to subpoena

witnesses, a request for subpoenas must include the witnesses’ addresses so that subpoenas may

be issued and a showing that the Plaintiff can afford to pay the costs associated with obtaining

the witnesses’ attendance at trial. See (Doc. No. 66) (it appears that the Plaintiff may not have

yet received the February 22 Order at the time he filed the instant Motion; the Plaintiff is

cautioned that making duplicative or vexatious filings may result in such filings being stricken).

Further, the issuance of subpoenas at this time would be premature because the trial has not yet

been rescheduled. The Plaintiff’s request for the issuance of subpoenas for trial is therefore

denied at this time. This denial is without prejudice for the Plaintiff to move for the issuance of



1
 The North Carolina Department of Public Safety’s website includes three individuals named Anthony Corbett, none
of whom are currently incarcerated. See https://webapps.doc.state.nc.us/opi/offendersearch.do?method=list; Fed. R.
Ev. 201.

                                                        2
subpoenas for witnesses’ presence at trial after the trial has been rescheduled. In such a motion,

the Plaintiff must provide adequate information for the Court to conclude that the subpoenas are

being issued for permissible purposes; identify those witnesses so that they can be located and

served; and demonstrate that he can pay the costs of securing those witnesses’ attendance at trial.

       IT IS, THEREFORE, ORDERED that:

       1.      The Plaintiff’s Motion for Appointment of Counsel, (Doc. No. 67), and “Motion

               to Subpoena (3) Witnesses for their Testimony,” (Doc. No. 68), are DENIED.

       2.      The Defendants’ Motion In Limine, (Doc. No. 64), is DENIED as moot.

                                                Signed: April 29, 2021




                                                 3
